0^-/5*
                                ELECTRONIC RECORD




COA#       01-13-00532-CR                        OFFENSE:       22.02 (Aggravated Assault)

           Wenford Lettsome v. The State of
STYLE:     Texas                                 COUNTY:        Harris

COA DISPOSITION:       AFFIRM                    TRIAL COURT:   351st District Court


DATE: 12/18/2014                 Publish: NO     TCCASE#:       1347045




                        IN THE COURT OF CRIMINAL APPEALS


         Wenford Lettsome v. The State of
STYLE:   Texas                                       CCA#:          CM*-If
         PRO SE                       Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

         "R&n>s&b                                    JUDGE:

DATE:      0<tlSL&IZOS'                              SIGNED:                           PC:

JUDGE:     $Pl hvU*^_                                PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                  JUDGE:




                                                                            ELECTRONIC RECORD